COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:      Hung Le v. The State of Texas

Appellate case number: 01-14-01019-CR

Trial court case number: 1398928

Trial court:              232nd District Court of Harris County

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Appellant, acting pro se, has filed a motion requesting access to a
copy of the appellate record for use in preparing a response to appointed counsel’s brief.
See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
       We grant the motion and order the trial court clerk, no later than 10 days from
the date of this order, to provide a copy of the record, including the clerk’s record, the
reporter’s record, and any supplemental records, to the appellant. The trial court clerk
shall further certify to this Court, within 15 days of the date of this order, the date upon
which delivery of the record to the appellant is made.
      Finally, appellant’s request for an extension of 30 days from the granting of his
motion to file a response to counsel’s Anders brief is granted. Appellant’s response to his
appointed counsel’s brief shall be filed within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature:    /s/ Michael Massengale
                       Acting individually

Date: July 30, 2015